[Cite as In re C.S., 2020-Ohio-4414.]




                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLINTON COUNTY




                                                   :
 IN RE:
                                                   :      CASE NO. CA2020-04-006
        C.S.
                                                   :              OPINION
                                                                   9/14/2020
                                                   :

                                                   :

                                                   :



             APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                              Case No. 2017-3137



Bieser, Greer & Landis LLP, Matthew M. Suellentrop, 6 North Main Street, Suite 400,
Dayton, Ohio 45402-1908, for appellant

Richard W. Moyer, Clinton County Prosecuting Attorney, William C. Randolph, 103 E. Main
Street, Wilmington, Ohio 45177, for appellee



        S. POWELL, J.

        {¶ 1} Appellant, the mother of C.S. ("Mother"), appeals the decision of the Clinton

County Court of Common Pleas, Juvenile Division, granting permanent custody of C.S. to

appellee, Clinton County Children Services ("CCCS"). For the reasons outlined below, we

affirm the juvenile court's decision.
                                                                     Clinton CA2020-04-006

                              Facts and Procedural History

       {¶ 2} On August 31, 2017, the juvenile court granted CCCS emergency temporary

custody of C.S., born on July 31, 2014. The next day, September 1, 2017, CCCS filed a

complaint alleging C.S. was an abused, neglected, and dependent child. In support of its

complaint, CCCS alleged that it had opened an investigation into C.S. and his siblings after

it received a report that Mother was "using drugs, and there were possibly drugs located in

the children's residence." Upon receiving this report, CCCS alleged that it contacted Mother

who, despite showing signs that she was using drugs, refused to submit to a drug screen.

Mother, however, did disclose to CCCS "significant issues of domestic violence in the

home." CCCS also alleged that it had discovered issues regarding "suitability and sanitary

conditions of the home."

       {¶ 3} CCCS alleged that a safety plan was then established that placed C.S. and

his siblings with a family friend. CCCS alleged that the children were then "interviewed and

disclosed numerous issues related to the use and trafficking of drugs; and domestic

violence between the parents and directed toward the children." Following these interviews,

CCCS alleged that "the safety plan placement" where C.S. and the children were initially

placed "indicated that she was no longer able to care for the children." CCCS alleged that

attempts were then made to contact Mother and the children's father ("Father"), "to no avail."

CCCS alleged that Mother was eventually located and, after a drug screen, tested positive

for fentanyl, morphine, benzodiazepines, methamphetamine, amphetamine, and opiates."

       {¶ 4} On September 20, 2017, the juvenile court extended its emergency temporary

custody order regarding C.S. and his siblings. Approximately one month later, on October

18, 2017, the juvenile court held an adjudication hearing and adjudicated C.S. an abused,

neglected, and dependent child. Mother did not appear at the adjudication hearing. Several

weeks later, on November 7, 2017, the juvenile court held a disposition hearing and issued

                                             -2-
                                                                    Clinton CA2020-04-006

a dispositional decision that granted temporary custody of C.S. to CCCS. As part of this

decision, the juvenile court determined that CCCS had made reasonable efforts to prevent

C.S.'s continued removal from Mother and Father's custody and care.           These efforts

included "case planning and encouraging family placement."

      {¶ 5} On January 9, 2018, the juvenile court held a review hearing. Neither Mother

nor Father appeared at this hearing. Following this hearing, the juvenile court continued its

prior order granting temporary custody of C.S. to CCCS. Approximately nine months later,

on September 11, 2018, CCCS filed a motion requesting the juvenile court grant a six-

month extension of its temporary custody order. In support of this motion, CCCS alleged

that Mother and Father had made "minimal progress" on their required case plan services.

These services included, but were not limited to, parenting, domestic violence, and anger

management classes, as well as drug and alcohol treatment. CCCS also alleged that C.S.'s

safety and security would be at risk if he was returned Mother and Father's care.

      {¶ 6} On October 11, 2018, the juvenile court held a hearing on CCCS' motion.

Neither Mother nor Father appeared at this hearing. Following this hearing, the juvenile

court granted CCCS' motion for a six-month extension of its temporary custody order. In

so holding, the juvenile court noted that CCCS had made "reasonable efforts to finalize the

permanency plan" for C.S. and his siblings. The juvenile court noted that these "efforts

have included case reviews, visitation schedules, and case management. However, it is in

the best interest of [C.S.] that CCCS custody be extended."

      {¶ 7} On December 11, 2018, the juvenile court held a review hearing. Following

this hearing, the juvenile court issued a decision that continued its temporary custody order

granting temporary custody of C.S. to CCCS. As part of this decision, the juvenile court

noted that Mother and Father had not made any additional progress on their required case

plan services. The juvenile court also noted that both Mother and Father had "admitted

                                             -3-
                                                                    Clinton CA2020-04-006

continued drug abuse" and that their visits with C.S. had been "sporadic."

      {¶ 8} On February 25, 2019, the juvenile court held another review hearing.

Following this hearing, the juvenile court issued a decision noting that Mother was not

present for the hearing "due to her checking in to an inpatient treatment facility." The

juvenile court also noted that Mother and Father had still not made any additional progress

on their required case plan services. The juvenile court further noted that Mother and Father

had visited C.S. just twice since the last review hearing held on December 11, 2018.

      {¶ 9} On April 29, 2019, the juvenile court held yet another review hearing.

Following this hearing, the juvenile court issued a decision that noted Mother and Father

had made only "limited progress" on their required case plan services. The juvenile court

also noted that Mother and Father were "not visiting regularly" with C.S. and that CCCS had

expressed its intention to move for permanent custody of C.S.

      {¶ 10} On August 23, 2019, CCCS moved for permanent custody of C.S. CCCS

supported its motion by alleging C.S. had been in its temporary custody for at least 12

months of a consecutive 22-month period and that "it is in the child's best interest that

permanent custody be granted." CCCS also alleged that neither Mother nor Father had

made "any progress" on their required case plan services, that they have "been homeless

since the case began, have failed to demonstrate sobriety, and have not completed

domestic violence classes." CCCS further alleged that within the preceding eight months

Mother and Father had attended only three of the possible 33 visits with C.S.

      {¶ 11} On February 11, 2020, a one-day hearing was held on CCCS' motion for

permanent custody. During this hearing, the juvenile court heard testimony from two

witnesses, the CCCS case worker assigned to C.S.'s case and Mother. As part this

testimony, Mother acknowledged that she was a "drug addict" who was still struggling with

addiction despite making several attempts at rehabilitation including, as noted above, an

                                             -4-
                                                                      Clinton CA2020-04-006

inpatient treatment facility. Mother also testified and admitted that she had been homeless

for the past six months and was currently staying "wherever," that she had been

unemployed for the last few months and making no efforts to find a job, and that she had

"put [C.S.] through enough" and "destroyed [her] children." Father did not appear at this

hearing.

       {¶ 12} On March 16, 2020, the juvenile court issued a decision granting permanent

custody of C.S. to CCCS. In so holding, the juvenile court noted that "the only constant" in

C.S.'s life had been CCCS and "its efforts to provide him with a safe, secure environment."

The juvenile court also noted, in pertinent part, the following:

              The Court also considers the parents lack of progress in any
              area of their lives which would provide the child with a safe,
              secure, loving home. The parents remain in the clutches of
              addiction, are homeless, unemployed, and have not engaged in
              any parenting or domestic violence classes. CCCS has made
              reasonable efforts to facilitate the parents' compliance, however
              neither parent took advantage of the opportunity provided. The
              agency provided referrals and information for services, drug
              screened the parents when they could be located, met
              frequently with the parents when able, and tried to establish
              regular visitation between themselves and the child. It is
              obvious that the parents' concerns lie elsewhere than with [C.S.]

       {¶ 13} Mother now appeals the juvenile court's decision granting permanent custody

of C.S. to CCCS, raising two assignments of error for review.

                         Permanent Custody Standard of Review

       {¶ 14} Before a natural parent's constitutionally protected liberty interest in the care

and custody of his or her child may be terminated, the state is required to prove by clear

and convincing evidence that the statutory standards for permanent custody have been

met.   In re K.W., 12th Dist. Butler No. CA2015-06-124, 2015-Ohio-4315, ¶ 11, citing

Santosky v. Kramer, 455 U.S. 745, 759, 102 S. Ct. 1388 (1982). An appellate court's review

of a juvenile court's decision granting permanent custody is generally limited to considering


                                              -5-
                                                                     Clinton CA2020-04-006

whether sufficient credible evidence exists to support the juvenile court's determination. In

re M.B., 12th Dist. Butler Nos. CA2014-06-130 and CA2014-06-131, 2014-Ohio-5009, ¶ 6;

In re A.S., 12th Dist. Butler Nos. CA2019-05-071, CA2019-05-072, and CA2019-05-073,

2019-Ohio-4127, ¶ 19. This court will reverse a juvenile court's decision to grant permanent

custody "if there is a sufficient conflict in the evidence presented." In re L.S., 12th Dist.

Brown Nos. CA2019-03-001 and CA2019-03-002, 2019-Ohio-3143, ¶ 17, citing In re: K.A.,

12th Dist. Butler No. CA2016-07-140, 2016-Ohio-7911, ¶ 10; In re W.J.T., 12th Dist. Butler

No. CA2019-03-047, 2019-Ohio-3051, ¶ 22.

       {¶ 15} However, even if the juvenile court's decision is supported by sufficient

evidence, "an appellate court may nevertheless conclude that the judgment is against the

manifest weight of the evidence." In re T.P., 12th Dist. Butler No. CA2015-08-164, 2016-

Ohio-72, ¶ 19. In determining whether a juvenile court's decision is against the manifest

weight of the evidence, an appellate court "'weighs the evidence and all reasonable

inferences, considers the credibility of witnesses and determines whether in resolving

conflicts in the evidence, the finder of fact clearly lost its way and created such a manifest

miscarriage of justice that the judgment must be reversed and a new trial ordered.'" In re

S.M., 12th Dist. Warren Nos. CA2018-08-088 thru CA2018-08-091 and CA2018-08-095

thru CA2018-08-097, 2019-Ohio-198, ¶ 16, quoting Eastley v. Volkman, 132 Ohio St. 3d
328, 2012-Ohio-2179, ¶ 20. "In weighing the evidence, there is a presumption in favor of

the findings made by the finder of fact and evidence susceptible to more than one

construction will be construed to sustain the verdict and judgment." In re M.A., Butler No.

CA2019-08-129, 2019-Ohio-5367, ¶ 15.

                           Two-Part Permanent Custody Test

       {¶ 16} Pursuant to R.C. 2151.414(B)(1), the juvenile court may terminate parental

rights and award permanent custody of a child to a children services agency if the court

                                             -6-
                                                                         Clinton CA2020-04-006

makes findings pursuant to a two-part test. In re G.F., 12th Dist. Butler No. CA2013-12-

248, 2014-Ohio-2580, ¶ 9. First, the juvenile court must find that the grant of permanent

custody to the agency is in the best interest of the child, utilizing, in part, the factors of R.C.

2151.414(D). In re D.K.W., 12th Dist. Clinton No. CA2014-02-001, 2014-Ohio-2896, ¶ 21.

Second, pursuant to R.C. 2151.414(B)(1)(a) to (e), the juvenile court must find that any of

the following apply: (1) the child is abandoned; (2) the child is orphaned; (3) the child has

been in the temporary custody of the agency for at least 12 months of a consecutive 22-

month period; (4) where the preceding three factors do not apply, the child cannot be placed

with either parent within a reasonable time or should not be placed with either parent; or (5)

the child or another child in the custody of the parent from whose custody the child has

been removed, has been adjudicated an abused, neglected, or dependent child on three

separate occasions. In re C.B., 12th Dist. Clermont No. CA2015-04-033, 2015-Ohio-3709,

¶ 10. Only one of these findings must be met to satisfy the second prong of the two-part

permanent custody test. In re A.W., 12th Dist. Fayette No. CA2014-03-005, 2014-Ohio-

3188, ¶ 12.

                                             Appeal

       {¶ 17} Assignment of Error No. 1:

       {¶ 18} THE AWARD OF PERMANENT CUSTODY TO CLINTON COUNTY

CHILDREN'S SERVICES WAS ERROR BECAUSE THE AGENCY FAILED TO PROVE BY

CLEAR AND CONVINCING EVIDENCE THAT PERMANENT CUSTODY WAS IN THE

BEST INTEREST OF THE CHILDREN UNDER R.C. 2151.414(B)(1).

       {¶ 19} In her first assignment of error, Mother argues the juvenile court erred by

finding she had abandoned C.S. under R.C. 2151.414(B)(1)(b). However, even assuming

Mother was correct, the juvenile court also found C.S. had been in the temporary custody

of CCCS for at least 12 months of a consecutive 22-month period under R.C.

                                                -7-
                                                                            Clinton CA2020-04-006

2151.414(B)(1)(d).1 Mother does not dispute this finding. Therefore, because only one of

the findings under R.C. 2151.414(B)(1)(a) thru (e) must be met before the second prong of

the two-part permanent custody test is satisfied, any error the trial court may have made by

finding Mother had abandoned C.S. under R.C. 2151.414(B)(1)(b) would be, at worst,

harmless. See, e.g., In re D.C., 12th Dist. Fayette No. CA2015-03-006, 2015-Ohio-3178, ¶

29-34 (juvenile court's erroneous decision finding a child had been in the temporary custody

of an agency for at least 12 months of a consecutive 22-month period under R.C.

2151.414[B][1][d] was harmless where the juvenile court also found the child could not be

placed with either parent within a reasonable time or should not be placed with either parent

under R.C. 2151.414[B][1][a]). Accordingly, because any error the juvenile court may have

made by finding Mother had abandoned C.S. under R.C. 2151.414(B)(1)(b) would be

harmless, Mother's first assignment of error lacks merit and is overruled.

       {¶ 20} Assignment of Error No. 2:

       {¶ 21} THE AWARD OF PERMANENT CUSTODY TO CLINTON COUNTY

CHILDREN'S SERVICES WAS ERROR BECAUSE THE AGENCY FAILED TO PROVE BY

CLEAR AND CONVINCING EVIDENCE THAT PERMANENT CUSTODY WAS IN THE

BEST INTEREST OF THE CHILDREN UNDER R.C. 2151.414(B)(2).

       {¶ 22} In her second assignment of error, Mother argues the juvenile court erred by

finding it was in C.S.'s best interest to grant permanent custody to CCCS. We disagree.

       {¶ 23} When considering the best interest of a child in a permanent custody case,

the juvenile court is required under R.C. 2151.414(D)(1) to consider certain enumerated

factors. In re D.E., 12th Dist. Warren Nos. CA2018-03-035 and CA2018-04-038, 2018-




1. The juvenile court found C.S. had remained in the temporary custody of CCCS beginning on October 18,
2017 up to and including when CCCS moved for permanent custody on August 23, 2019. This constitutes a
continuous and consecutive period of 22 months and six days.
                                                 -8-
                                                                        Clinton CA2020-04-006

Ohio-3341, ¶ 32. These factors include, but are not limited to, (1) the interaction and

interrelationship of the child with the child's parents, siblings, relatives, foster caregivers

and out-of-home providers, and any other person who may significantly affect the child; (2)

the wishes of the child, as expressed directly by the child or through the child's guardian ad

litem; (3) the custodial history of the child; (4) the child's need for a legally secure permanent

placement and whether that type of placement can be achieved without a grant of

permanent custody to the agency; and (5) whether any of the factors listed in R.C.

2151.414(E)(7) to (11) apply in relation to the parents and child. In re J.C., 12th Dist. Brown

No. CA2017-11-015, 2018-Ohio-1687, ¶ 22. "The juvenile court may also consider any

other factors it deems relevant to the child's best interest." In re A.J., 12th Dist. Clermont

No. CA2018-08-063, 2019-Ohio-593, ¶ 24.

       {¶ 24} Although acknowledging that "the facts of the case and the record don't

necessarily favor [Mother]," Mother nevertheless argues that the juvenile court erred by

finding it was in C.S.'s best interest to grant permanent custody to CCCS. To support this

claim, Mother notes that she had made progress on her case plan, thereby demonstrating

that she had put forth some effort towards reunification with C.S. This, according to Mother,

includes the completion of her parenting classes and her undertaking "four separate efforts

to address her addiction issues." Mother also argues the juvenile court erred by finding it

was in C.S.'s best interest to grant permanent custody to CCCS because she loves C.S.,

she is dedicated to, and desired to be, "a better person for the sake of her children," and

because C.S. is bonded with and connected to his siblings. Mother further argues the

juvenile court erred by finding it was in C.S.'s best interest to grant permanent custody to

CCCS because such a decision creates a "draconian impact" on C.S.'s life and her rights

as a parent.

       {¶ 25} However, even when accepting all of Mother's claims as true, the record is

                                               -9-
                                                                                 Clinton CA2020-04-006

clear that Mother cannot provide C.S. with the safety and security that he needs.2 This is

because, as the juvenile court found, Mother still struggles mightily with her problems with

addiction, is currently homeless, and remains unemployed with no job prospects and no

source of income. The same is true as it relates to Father. Mother's circumstances remain

dire despite the fact that CCCS provided both Mother and Father with referrals and

information for services to address these issues. Therefore, despite Mother's claims, we

agree with the juvenile court's decision finding it "obvious that the parents' concerns lie

elsewhere than with [C.S.]"3 We also agree with the juvenile court's decision finding "the

only constant" in C.S.'s young life had been CCCS and "its efforts to provide him with a

safe, secure environment." Accordingly, finding no error in the juvenile court's decision

finding it was in C.S.'s best interest to grant permanent custody to CCCS, Mother's second

assignment of error also lacks merit and is overruled.

        {¶ 26} Judgment affirmed.


        HENDRICKSON, P.J., and M. POWELL, concur.




2. We note that while Mother claims she completed her parenting classes, the case worker testified that neither
Mother nor Father had completed those classes. We also note that the reason Mother had to undertake
multiple attempts at rehabilitation was due to her repeated relapses.

3. The record indicates that Mother and Father attended only 37 of the 119 potential visits with C.S. in the
nearly two years after C.S. was removed from their care.
                                                     - 10 -